Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 24, 2022

                                       No. 04-22-00312-CV

                           IN THE INTEREST OF M.R.P., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00799
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER

Sitting: Luz Elena D. Chapa, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice

         On October 17, 2022, appellant filed a petition for review in the Texas Supreme Court.
 Later that same day, appellant filed a motion for rehearing in this court. “A party may not file
 a motion for rehearing or en banc consideration in the court of appeals after that party has
 filed a petition for review in the Supreme Court unless the court of appeals modifies its
 opinion or judgment after the petition for review is filed.” TEX. R. APP. P. 49.11. Accordingly,
 appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court